--------------------------------------------------------------------------------

Exhibit 10.1


PERSONAL AND CONFIDENTIAL
September 17, 2009
Mr. Philip N. Kaplan
7 Cavaillon
Newport Coast, CA  92657




Re: Employment Offer and Terms of Employment
Dear Philip:


On behalf of Quality Systems, Inc. (the “Company” or “QSI”), I am exceedingly
pleased to extend to you our offer of employment to join the Company as its
Chief Operating Officer.  This letter will confirm the terms and conditions of
your employment with the Company.  These terms have been approved by the
Company’s Compensation Committee, Audit Committee and Board of Directors.


Your employment start date will be not later than two weeks from acceptance of
this offer, with an exact commencement date to be determined by mutual agreement
in the near future and set forth on Exhibit B attached hereto.  Your title will
be Chief Operating Officer, and subject to necessary business travel
requirements, you will perform your employment duties at the Company’s Irvine,
California location.  On or before your employment start date you will resign
from the Company’s board of directors and all of its committees in connection
with your acceptance of employment with the Company.  As Chief Operating
Officer, you will report to the Chief Executive Officer, and your duties and
responsibilities will be commensurate with your title.


Your compensation will consist of the following components:


1.              A base salary at an annualized rate of $400,000.00, payable in
accordance with the Company’s normal payroll practices, and subject to all
legally-required deductions.


2.              An annual bonus opportunity of up to $240,000.00, subject to the
terms and provisions of the Company’s current 2010 Incentive Program as
described in the Company’s 2009 Proxy Statement, and the specific amendment to
such Incentive Program, personal to you, set forth on Exhibit A to this
letter.  Any bonus payable for the Company’s fiscal year 2010 will be pro-rated
for the number of months of your employment during that fiscal year.


3.              The immediate grant of an option to purchase 30,000 shares of
the Company’s common stock, pursuant to the terms and provisions of the
Company’s current Amended and Restated 2005 Stock Option Plan.  The options
pursuant to this grant will have a eight (8) year term, and will vest as in
equal, annual 20% installments over a five (5)-year period beginning one (1)
year following the date of grant.  The specific terms and conditions of this
options grant will be included in the Company’s standard option grant agreement
between you and the Company.   In light of the immediate grant of 30,000 options
as set forth above, you shall not be eligible for further options under the
equity bonus portion of the 2010 Incentive Program.

 
-1-

--------------------------------------------------------------------------------

 

To align your interest with the shareholders of the Company in a similar manner
to the requirement imposed upon the Directors of the Company, you will be
required to acquire on the open market and hold, a minimum of 2,000 shares of
the Company’s common stock.  The acquisition of the 2,000 shares must occur
prior to March 31, 2010.  A balance of no less than 2,000 shares of the
Company’s common stock acquired in connection with this purchase requirement
must be maintained by you at all times during your tenure as Chief Operating
Officer of the Company.  If, prior to March 31, 2010, there exists a material
nonpublic event or the Company is otherwise involved in a matter that would,
under applicable law, prohibit you from acquiring the 2,000 shares referenced
herein, the period ending on March 31, 2010 referenced above shall be extended
for a period equal to that time during which you were prohibited from acquiring
shares of the Company’s common stock (except for normally scheduled quarterly
“blackout” periods in accordance with the Company’s Insider Trading
Guidelines).  It is the intention of you and the Company, however, that you make
your acquisition of the 2,000 shares as expeditiously as possible, and in no
event later than March 31, 2010.



4.              Group insurance coverage (with a participant eligibility date to
be determined by the plan documents currently in effect), together with all
other employment benefits will be available to you as an employee of Quality
Systems, Inc. on the same terms as for other executive employees of the Company.


By undertaking employment with Quality Systems, you also agree to abide by all
current and future employment policies, rules and regulations of the
Company.  Additionally, by acceptance of this employment offer, you represent to
Quality Systems that you have no agreements or covenants with any other entity
that may conflict with, or preclude you from fulfilling to the best of your
ability, your duties and responsibilities as Chief Operating Officer of the
Company.  You further agree not to disclose to Quality Systems, or otherwise use
on behalf of the Company, any proprietary or confidential information belonging
to others which you acquired prior to your employment with Quality Systems, and
which you are under obligation to keep secret.   In connection with this offer
of employment, other than as expressly stated in this letter, Quality Systems
makes no promises or representations concerning future promotions, compensation,
or other terms and conditions of employment.  By accepting employment, you agree
that you have not relied upon or been induced to accept employment with Quality
Systems on the basis of any such promises or representations.


You and Quality Systems expressly understand and agree that your employment with
the Company is in all respects “at will,” meaning that either you or Quality
Systems can terminate the employment relationship at any time on notice to the
other, with or without cause, for any reason or no reason.  Quality Systems also
can discipline, demote or alter the terms of employment of its employees at any
time, with or without cause or advance notice.  This letter agreement is our
entire understanding concerning the subjects contained herein (including the
at-will nature of your employment and the possible termination of the employment
relationship), and the Company’s policy of at-will employment cannot be changed
or modified in any way except that it may be superseded by one or more written
agreements between you and Quality Systems, authorized in advance by specific
resolution of Quality Systems’ Board of Directors and signed by both you and the
Company’s Chief Executive Officer.

 
-2-

--------------------------------------------------------------------------------

 

As with all Quality Systems employees, on your first day of employment, you will
be required to execute (i) an Acknowledgment and Certification of your receipt
of and agreement with the Company’s Employee Handbook (the Handbook includes an
at-will employment statement consistent with the foregoing) and (ii) a Employee
Confidential Information, Non-Compete, and Employee Works Agreement.  As
required by law, you also must establish your identity and authorization to work
in the United States as required by the Immigration Reform and Control Act of
1986 (IRCA).  Enclosed is a copy of the Employment Verification Form (I-9), with
instructions required by IRCA.  Please review this document and bring the
appropriate original documentation on your first day of work.


Phil, please signify your acceptance of this employment offer by signing and
dating this letter in the spaces provided below, and returning the original
letter to me.  (A copy is enclosed for your own records.)  As we have discussed,
you have agreed to maintain in confidence this employment offer and your
acceptance of it until Quality Systems notifies you that it is ready to make a
public announcement of your resignation from the Board and acceptance of
employment with the Company.  I am delighted you will be joining Quality Systems
as Chief Operating Officer, and I look forward to your making a tremendous
contribution to the Company.




Very truly yours,
 
QUALITY SYSTEMS, INC.
 
By:
   
Steven T. Plochocki, Chief Executive Officer
         
AGREED TO AND ACCEPTED:
     
(Employee’s Signature)
 
Philip N. Kaplan
 
Dated: September 17,, 2009
 



[Exhibits A and B follow on next two pages.]

 
-3-

--------------------------------------------------------------------------------

 

EXHIBIT A


The following bonus opportunities are subject to the terms and conditions of the
2010 Incentive Compensation Program as approved by the Company’s Compensation
Committee and its Board of Directors:


Cash Bonus Opportunity – Fiscal 2010:


Phillip Kaplan may earn, cash compensation of up to $240,000 based on meeting
certain target increases in earnings EPS performance and revenue growth during
the fiscal year as well as meeting certain operational requirements established
by the Board. Of the total $240,000 potential cash compensation, 40% is
allocated to the EPS performance criteria, 40% is allocated to the revenue
growth criteria and the remaining 20% is discretionary and is allocated in part
to the business performance, structuring, growth, and operational requirements
criteria as well as profitability of the revenue cycle management
business.  This cash compensation bonus opportunity shall be pro-rated based on
the portion of the 2010 fiscal year during which Mr. Kaplan is employed as the
Chief Operating Officer of the Company.  For example, if Mr. Kaplan is employed
as the Chief Operating Officer for four months during fiscal 2010, he shall be
eligible for 4/12 of the $240,000 amount (i.e. $80,000.00).

 
-4-

--------------------------------------------------------------------------------

 



EXHIBIT B




It is agreed that the employment start date shall be:  September 17, 2009.
 
 
QUALITY SYSTEMS, INC.
 
By:
   
Steven T. Plochocki, Chief Executive Officer
         
EMPLOYMENT START DATE AGREED TO AND ACCEPTED:
     
(Employee’s Signature)
 
Philip N. Kaplan
 
Dated: September 17,, 2009
 

 
 
-5-

--------------------------------------------------------------------------------